COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                           NOS. 02-15-00235-CR
                           NOS. 02-15-00236-CR
                           NOS. 02-15-00237-CR
                           NOS. 02-15-00238-CR
                           NOS. 02-15-00239-CR
                           NOS. 02-15-00240-CR
                           NOS. 02-15-00241-CR


HAROLD SCHATZ                                                   APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

    FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
  TRIAL COURT NOS. G850946-A2584675, G850947-A2584676, G850947-
  A2584677, G850948-A2584678, G850948-A2584679, G850948-A2584680,
                         G850949-A2584681
                               ----------

                                 OPINION

                                  ----------

     On August 20, 2013, Appellant Harold Schatz was found guilty in the

municipal court of Fort Worth on seven counts of maintaining a substandard

apartment building and was fined $2,000 on three of the counts, $1,262 on two
counts, and $1,562 on the remaining two counts. Schatz appealed in all seven

cases to the county criminal court.     The county criminal court dismissed the

cases on June 4, 2015, stating, “The transcript in the . . . appeals do not contain

a judgment that meets the requirements of Articles 42.01 and 45.041 of the Code

of Criminal Procedure. Without a record containing a judgment, this Court has

no jurisdiction over the appeal.” See Tex. Code Crim. Proc. Ann. arts. 42.01,

45.041 (West 2006). On July 8, 2015, Schatz filed notices of appeal in this court.

      On July 22, 2015, we notified Schatz of our concern that we lacked

jurisdiction over these appeals. See Tex. Gov’t Code Ann. § 30.00027(a) (West

Supp. 2014) (providing that court of appeals has jurisdiction of further appeal

from county court review of municipal court of record judgment if (a) the fine

assessed is greater than $100 and the county court affirms the municipal court’s

judgment or (b) the sole issue is the constitutionality of the statute or ordinance

upon which a conviction is based). We stated that we would dismiss the appeals

unless any party filed a response on or before August 3, 2015, showing that this

court has jurisdiction to consider the appeals.

      Schatz filed a response to our letter noting that the fine in each case

exceeded the statutory minimum of $100. However, Schatz did not address the

other statutory requirement that the county court must affirm the municipal court’s

judgment.   See id.    The county court’s judgment in each of these appeals

dismissed the appeal. Because the county court did not affirm the municipal

court’s judgment, we lack jurisdiction over the appeals. See id.; Flores v. State,


                                         2
462 S.W.3d 551 (Tex. App.—Houston [1st Dist.] Mar. 5, 2015, no pet.)

(dismissing appeals for lack of jurisdiction when county criminal court dismissed

appeal of municipal court judgments). We therefore dismiss these appeals for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

Publish

DELIVERED: August 13, 2015




                                         3